IN THE SUPREME COURT OF THE STATE OF DELAWARE

  JOSEPH A. CUNNINGHAM, JR.,                §
  Personal Representative and Heir,         §   No. 49, 2018
                                            §
        Defendant Below,                    §   Court Below—Superior Court
        Appellant,                          §   of the State of Delaware
                                            §
        v.                                  §
                                            §   C.A. No. N12L-11-093
  PROF-2013-S3 LEGAL TITLE                  §
  TRUST II, by U.S. BANK                    §
  NATIONAL ASSOCIATION, as                  §
  Legal Title Trustee,                      §
                                            §
        Plaintiff Below,                    §
        Appellee.                           §


                           Submitted: August 10, 2018
                           Decided: October 12, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                    ORDER

      After careful consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of the Superior

Court order, dated January 19, 2018, granting summary judgment. The defendant

below-appellant failed to assert any of the defenses available in a scire facias sur

mortgage action and failed to raise any genuine issue of material fact.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                               BY THE COURT:

                               /s/ Karen L. Valihura
                               Justice




                                 2